DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 08 March 2022. Claims 1 - 7 are currently pending. 

Specification
The objection to the specification, due to a non-descriptive title of the invention, is hereby withdrawn in view of the amendments and remarks received 08 March 2022.

Claim Objections
Claim 3 is objected to because of the following informalities: Line 5 of claim 3 recites, in part, “one of the divided areas” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --one of the plurality of divided areas-- in order to maintain consistency with line 3 of claim 3 and to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 1, 4, 6 and 7, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 08 March 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which detection region “the detection region” recited on line 9 is referencing since lines 6 - 7 of claim 2 make it clear that a detection region is specified in each of the plurality of captured images, i.e. there are a plurality of detection regions. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat lines 9 - 10 of claim 2 as --acquire information on a size of each detection region as the information related to the plurality of sizes of each of the plurality of object images--.
Claim 2 recites the limitation "the information related to the size of the object image" in lines 9 - 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because it is unclear as to which detected object image “the detected object image” recited on line 5, along with the subsequent recitation of "the object image" recited on line 6, are referencing since lines 13 - 14 of claim 1 make it clear that there are a plurality of object images detected. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat lines 5 - 6 of claim 3 as --identifying one of the divided areas in which [[the]] a detected object image is located, as information related to an arrangement position of the detected object image.--.
The rejections to claims 1 and 4 - 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 08 March 2022. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive. 
On pages 11 - 12 of the remarks the Applicant’s Representative argues that the previously cited references, and any combination thereof, fail to teach or suggest “determin[ing] that the plurality of object images are images of a same object if a difference in compared information falls within a preset allowable range.” The Applicant’s Representative argues that the basic configuration with respect to capturing an image of an object disclosed by Liu et al. “is completely different from that recited in claim 1.” 
The Examiner respectfully disagrees. 
The Examiner asserts that Liu et al. disclose, at least, “determin[ing] that the plurality of object images are images of a same object if a difference in compared information falls within a preset allowable range”, see at least the abstract, figure 5, page 1 paragraphs 0007 - 0009, page 2 paragraphs 0018 - 0021, page 3 paragraph 0024 and page 4 paragraph 0028 of Liu et al. wherein they disclose that “the object matching method of the present invention is applied to recognize which coordinate points on the foresaid monitoring images can be considered as the same moving object 18 for following image processing procedure”, that “the image capturing unit 14A and the image capturing unit 14B firstably capture the first monitoring image I1 and the second monitoring image I2, the operation processing unit 12 searches the moving object from the monitoring images I1, I2 to be the coordinate point, and position and/or the moving route of the moving object 18 can be confirmed accordingly. Then, step 502 is execute that the operation processing unit 12 calculates a transform parameter of the first coordinate system of the first monitoring image I1 relative to the second coordinate system of the second monitoring image I2. For instance, the transform parameter may probably be an offset, a scaling ratio and/or a rotary view angle of any feature of the first coordinate system relative to any corresponding feature of the second coordinate system” and that “the operation processing unit 12 utilizes the final transform parameter ultimately decided to transform the first coordinate point R1 upon the first coordinate system into a third coordinate point R3 upon the second coordinate system (which means the first coordinate point R1 is projected onto a corresponding position upon the second coordinate system via coordinate transformation). While a difference between the third coordinate point R3 and the second coordinate point R2 is smaller than a predetermined specific value, the first coordinate point R1 and the second coordinate point R2 can be considered as the same moving object 18.” Thus, the Examiner asserts that Liu et al. disclose that object images detected from first and second images are images of a same object if a difference between coordinate point positions of each of the object images, information related to arrangement positions of each of the plurality of object images, is smaller than a predetermined specific value, within a preset allowable range. Therefore, the Examiner asserts that Liu et al. disclose, at least, “determin[ing] that the plurality of object images are images of a same object if a difference in compared information falls within a preset allowable range”. 
In addition, the Examiner notes that Liu et al. disclose that the first and second coordinate systems of the first and second monitoring images captured by imaging units 14A and 14B, respectively, may be related to each other by an offset transform parameter. The Examiner asserts that optical axes of imaging units 14A and 14B would be parallel with each other in situations wherein the first and second coordinate systems of the first and second monitoring images captured by the imaging units 14A and 14B are related to each other solely by way of an offset transform parameter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Publication No. 2017/0148175 A1 in view of Hattori U.S. Publication No. 2013/0034296 A1.

-	With regards to claims 1 and 6, Liu et al. disclose an object identification device (Liu et al., Abstract, Figs. 1, 2 & 5, Pg. 1 ¶ 0002 and 0006 - 0008, Pg. 2 ¶ 0018 - 0020) and an object identification method (Liu et al., Abstract, Figs. 1, 2 & 5, Pg. 1 ¶ 0002 and 0006 - 0008, Pg. 2 ¶ 0018 - 0020) comprising: at least one processor configured to: (Liu et al., Fig. 1, Pg. 1 ¶ 0008, Pg. 2 ¶ 0018 and 0020, Pg. 3 ¶ 0022, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0027) acquire at least one piece of information from each of a plurality of captured images, (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023 - 0024, Pg. 4 ¶ 0028) wherein the plurality of captured images are images that are captured through each of a plurality of lenses located side by side with an interval, (Liu et al., Figs. 1 - 3, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0028) wherein the at least one piece of information is related to a plurality of object images that are detected from each of the plurality of captured images, (Liu et al., Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0023, Pg. 4 ¶ 0028) and wherein the at least one piece of information is information among information related to a plurality of inclinations of baselines of each of the plurality of object images, information related to a plurality of sizes of each of the plurality of object images, and information related to a plurality of arrangement positions of each of the plurality of object images; (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023 - 0024, Pg. 4 ¶ 0028) compare the acquired information about each of the plurality of object images detected from each of the plurality of captured images; (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0019 - 0021, Pg. 3 ¶ 0024, Pg. 4 ¶ 0028) and determine that the plurality of object images are images of a same object if a difference in compared information falls within a preset allowable range. (Liu et al., Abstract, Fig. 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 and 0020 - 0021, Pg. 3 ¶ 0024, Pg. 4 ¶ 0028) Liu et al. fail to disclose explicitly wherein the plurality of captured images are images that are captured through each of a plurality of lenses located side by side with an interval in such a way that optical axes of the plurality of lenses are set to be parallel with each other. Pertaining to analogous art, Hattori discloses an object identification device (Hattori, Abstract, Figs. 2 - 5 & 7A - 8, Pg. 1 ¶ 0011, Pg. 2 ¶ 0026 - 0029 and 0032, Pg. 5 ¶ 0062 - 0069) and an object identification method (Hattori, Abstract, Figs. 2 - 5 & 7A - 8, Pg. 1 ¶ 0011, Pg. 2 ¶ 0026 - 0029 and 0032, Pg. 5 ¶ 0062 - 0069) comprising: acquiring at least one piece of information from each of a plurality of captured images, (Hattori, Figs. 2 - 6B, Pg. 2 ¶ 0029 - 0032, Pg. 4 ¶ 0047 - 0050) wherein the plurality of captured images are images that are captured through each of a plurality of lenses located side by side with an interval in such a way that optical axes of the plurality of lenses are set to be parallel with each other, (Hattori, Figs. 1 - 3B & 5 - 6B, Pg. 2 ¶ 0025 - 0030 [“The first input unit 14 and the second input unit 16 input a stereo image shot from different points of view using the two cameras. The relative positions and the directions of the plural cameras are arbitrary as long as the imaging points of view are overlapped with each other. However, in this embodiment, the stereo image is assumed to be shot with the same two cameras arranged on the left and right sides in parallel to each other” and “The stereo camera coordinate system is a three-dimensional coordinate, and its original point O is set at a point of view (lens center) of a right camera, a straight line connecting points of view of the left and right cameras is set as an X-axis, a direction perpendicularly downward is set as a Y-axis, and a direction of an optical axis of the camera is set as a Z-axis”]) wherein the at least one piece of information is related to a plurality of object images that are detected from each of the plurality of captured images. (Hattori, Figs. 2 - 6B, Pg. 2 ¶ 0029 - 0032, Pg. 4 ¶ 0047 - 0055, Pg. 5 ¶ 0062 - 0064) Liu et al. and Hattori are combinable because they are both directed towards image processing devices that detect moving objects from images captured by a plurality of cameras. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Hattori. This modification would have been prompted in order to substitute the camera system arrangement of Liu et al. for the parallel camera system arrangement of Hattori. The parallel camera system arrangement of Hattori could be substituted in place of the camera system arrangement of Liu et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a plurality of cameras that are located side by side with an interval in such a way that optical axes of a plurality of lenses of the plurality of cameras are set parallel with each other would be utilized to capture the plurality of captured images. Furthermore, this modification would also enhance the base device of Liu et al. by allowing for its teachings and processes to be applied to a wide variety of potential pre-existing image capture and processing systems that utilize well-known stereoscopic camera system setups thereby increasing the appeal and usefulness of the base device of Liu et al. to potential end users by facilitating its use in well-known stereoscopic camera system setups. Moreover, this modification would have been prompted by the teachings and suggestions of Liu et al. that the first and second coordinate systems of the first and second monitoring images captured by imaging units 14A and 14B, respectively, may be related to each other by a transform parameter comprised of an offset, a scaling ration and/or a rotary view angle, i.e. the first and second coordinate systems may be related to each other solely be a transform offset parameter. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the plurality of captured images would be captured by a plurality of cameras that are located side by side with an interval in such a way that optical axes of a plurality of lenses of the plurality of cameras are set parallel with each other. Therefore, it would have been obvious to combine Liu et al. with Hattori to obtain the invention as specified in claims 1 and 6.

-	With regards to claim 4, Liu et al. in view of Hattori disclose the object identification device according to claim 1, wherein the plurality of captured images that serve as bases for the compared information are images that are captured at a same time. (Liu et al., Pg. 2 ¶ 0018 - 0019) 

-	With regards to claim 5, Liu et al. in view of Hattori disclose the object identification device according to claim 1. ([See the analysis of claim 1 provided herein above.]) Liu et al. disclose an object identification system (Liu et al., Abstract, Figs. 1, 2 & 5, Pg. 1 ¶ 0002 and 0006 - 0008, Pg. 2 ¶ 0018 - 0020) comprising: a plurality of image capturing devices (Liu et al., Abstract, Figs. 1 & 2, Pg. 1 ¶ 0006 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0028) configured to capture an image of an object to be detected, (Liu et al., Figs. 1 - 3, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 4 ¶ 0028) wherein the plurality of image capturing devices are located side by side with an interval; (Liu et al., Figs. 1 - 3, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 4 ¶ 0028) and the object identification device according to claim 1. ([See the analysis of claim 1 provided herein above.]) Liu et al. fail to disclose explicitly wherein optical axes of lenses of the plurality of image capturing devices are set to be parallel with each other. Pertaining to analogous art, Hattori discloses an object identification system (Hattori, Abstract, Figs. 2 - 5 & 7A - 8, Pg. 1 ¶ 0011, Pg. 2 ¶ 0026 - 0029 and 0032, Pg. 5 ¶ 0062 - 0069) comprising: a plurality of image capturing devices (Hattori, Figs. 1 - 3B & 5 - 6B, Pg. 2 ¶ 0025 - 0030) configured to capture an image of an object to be detected, (Hattori, Abstract, Figs. 1 - 8, Pg. 2 ¶ 0025 - 0032, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0049, Pg. 5 ¶ 0064 - 0068) wherein the plurality of image capturing devices are located side by side with an interval in such a way that optical axes of lenses of the plurality of image capturing devices are set to be parallel with each other; (Hattori, Figs. 1 - 3B & 5 - 6B, Pg. 2 ¶ 0025 - 0030 [“The first input unit 14 and the second input unit 16 input a stereo image shot from different points of view using the two cameras. The relative positions and the directions of the plural cameras are arbitrary as long as the imaging points of view are overlapped with each other. However, in this embodiment, the stereo image is assumed to be shot with the same two cameras arranged on the left and right sides in parallel to each other” and “The stereo camera coordinate system is a three-dimensional coordinate, and its original point O is set at a point of view (lens center) of a right camera, a straight line connecting points of view of the left and right cameras is set as an X-axis, a direction perpendicularly downward is set as a Y-axis, and a direction of an optical axis of the camera is set as a Z-axis”]) and the object identification device according to claim 1. ([See the analysis of claim 1 provided herein above.])

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Publication No. 2017/0148175 A1 in view of Hattori U.S. Publication No. 2013/0034296 A1 as applied to claim 1 above, and further in view of Tsunematsu U.S. Publication No. 2016/0142680 A1.

-	With regards to claim 2, Liu et al. in view of Hattori disclose the object identification device according to claim 1, wherein the at least one processor is further configured to: detect an object image to be detected from each of the plurality of captured images. (Liu et al., Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0007 - 0008, Pg. 2 ¶ 0020, Pg. 4 Claim 1) Liu et al. fail to disclose explicitly detecting an object image by use of reference data of an object corresponding to the object image; specifying, in each of the plurality of captured images, a detection region with a preset shape, the detection region containing the detected object image and having a size according to a size of the detected object image; and acquiring information on a size of the detection region as the information related to the size of the object image. Pertaining to analogous art, Tsunematsu discloses wherein the at least one processor is further configured to: (Tsunematsu, Figs. 1, 4 & 15, Pg. 2 ¶ 0037 - 0038, Pg. 4 ¶ 0075 - 0079, Pg. 5 ¶ 0103, Pg. 8 ¶ 0154) detect an object image to be detected from each of the plurality of captured images by use of reference data of an object corresponding to the object image; (Tsunematsu, Pg. 2 ¶ 0040 and 0047, Pg. 3 ¶ 0052 - 0055, Pg. 4 ¶ 0086, Pg. 5 ¶ 0100 and 0105 - 0110, Pg. 7 ¶ 0141 - 0142, Pg. 8 ¶ 0144 - 0150) specify, in each of the plurality of captured images, a detection region with a preset shape, (Tsunematsu, Figs. 3 & 9, Pg. 3 ¶ 0048 - 0054, Pg. 7 ¶ 0141 - 0142, Pg. 8 ¶ 0144 - 0150) the detection region containing the detected object image and having a size according to a size of the detected object image; (Tsunematsu, Figs. 3 & 9, Pg. 3 ¶ 0050 - 0054, Pg. 6 ¶ 0113 and 0119) and acquiring information on a size of the detection region as the information related to the size of the object image. (Tsunematsu, Figs. 3 & 9, Pg. 3 ¶ 0050 - 0054, Pg. 6 ¶ 0113 and 0119) Liu et al. in view of Hattori and Tsunematsu are combinable because they are all directed towards image processing devices that detect moving objects from images captured by a plurality of cameras. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Liu et al. in view of Hattori with the teachings of Tsunematsu. This modification would have been prompted in order to enhance the combined base device of Liu et al. in view of Hattori with the well-known techniques Tsunematsu applied to a similar device. Utilizing reference data to detect object images from the plurality of captured images and acquiring information on a size of the object image based on a size of a specified detection region with a preset shape, as taught by Tsunematsu, would enhance the combined base device by allowing for it to monitor for and detect only particular moving objects of interest, such as people, thereby eliminating unnecessary detection and processing of non-relevant objects. Furthermore, acquiring information on a size of the object image based on a size of a specified detection region with a preset shape, as taught by Tsunematsu, would enhance the combined base device by allowing for additional information regarding the attributes of detected object images to be acquired and utilized by the combined base device in one or more processes, such as for determining whether or not subsequently detected moving objects correspond to previously detected moving objects and/or for additionally using size information from detected object images in two simultaneously captured images when considering whether or not they are the same object. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that reference data of an object to be detected would be utilized to ensure that only relevant object images of interest are detected from the plurality of captured images and in that information on a size of detected object images would be acquired based on sizes of specified detection regions having a preset shape so as to enhance the accuracy of determining whether or not detected object images in two simultaneously captured images are a same object since information in addition to position information would be able to be considered during the determination. Therefore, it would have been obvious to combine Liu et al. in view of Hattori with Tsunematsu to obtain the invention as specified in claim 2. 

-	With regards to claim 3, Liu et al. in view of Hattori disclose the object identification device according to claim 1, wherein, in each of the plurality of captured images, a same preset spatial area is imaged, (Liu et al., Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023, Pg. 4 ¶ 0028) and wherein the at least one processor is configured to acquire information related to an arrangement position of the object image. (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023 - 0024, Pg. 4 ¶ 0028) Liu et al. fail to disclose explicitly wherein an image area is divided into a plurality of divided areas, and acquiring information identifying one of the divided areas in which the detected object image is located, as information related to an arrangement position of the object image. Pertaining to analogous art, Tsunematsu discloses wherein, in each of the plurality of captured images, an image area in which a same preset spatial area is imaged is divided into a plurality of divided areas, (Tsunematsu, Figs. 3, 11 - 14 & 16, Pg. 3 ¶ 0050 - 0055, Pg. 4 ¶ 0086, Pg. 5 ¶ 0107 - 0111, Pg. 7 ¶ 0129, Pg. 7 ¶ 0141 - Pg. 8 ¶ 0149) and wherein the at least one processor (Tsunematsu, Figs. 1, 4 & 15, Pg. 2 ¶ 0037 - 0038, Pg. 4 ¶ 0075 - 0079, Pg. 5 ¶ 0103, Pg. 8 ¶ 0154) is configured to acquire information identifying one of the divided areas in which the detected object image is located, as information related to an arrangement position of the object image. (Tsunematsu, Fig. 3, Pg. 3 ¶ 0048 - 0054 and 0065, Pg. 5 ¶ 0107 - 0111, Pg. 7 ¶ 0129 - 0131, Pg. 7 ¶ 0141 - Pg. 8 ¶ 0148) Liu et al. in view of Hattori and Tsunematsu are combinable because they are all directed towards image processing devices that detect moving objects from images captured by a plurality of cameras. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Liu et al. in view of Hattori with the teachings of Tsunematsu. This modification would have been prompted in order to enhance the combined base device of Liu et al. in view of Hattori with the well-known technique Tsunematsu applied to a similar device. Dividing the plurality of captured images into a plurality of divided areas and identifying one of the divided areas in which the detected object image is located as information related to an arrangement position of the object image, as taught by Tsunematsu, would enhance the combined base device by enabling the information related to the arrangement positions of the object images to be rapidly compared to each other via determination of whether or not they were detected in a same divided area thereby enhancing the overall operational speed of the combined base device. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the plurality of captured images would be divided into a plurality of divided areas and one of the divided areas in which the detected object image is located in each image would be identified information related to arrangement positions of the object images so as to enable quick and computationally efficient comparison between arrangement positions of object images in each of the plurality of captured images. Therefore, it would have been obvious to combine Liu et al. in view of Hattori with Tsunematsu to obtain the invention as specified in claim 3. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Publication No. 2017/0148175 A1 in view of Hattori U.S. Publication No. 2013/0034296 A1 in view of Tsunematsu U.S. Publication No. 2016/0142680 A1.

-	With regards to claim 7, Liu et al. disclose acquiring at least one piece of information from each of a plurality of captured images, (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023 - 0024, Pg. 4 ¶ 0028) wherein the plurality of captured images are images that are captured through each of a plurality of lenses located side by side with an interval, (Liu et al., Figs. 1 - 3, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0028) wherein the at least one piece of information is related to a plurality of object images that are detected from each of the plurality of captured images, (Liu et al., Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0023, Pg. 4 ¶ 0028) and wherein the at least one piece of information is information among information related to a plurality of inclinations of baselines of each of the plurality of object images, information related to a plurality of sizes of each of the plurality of object images, and information related to a plurality of arrangement positions of each of the plurality of object images; (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 - 0021, Pg. 3 ¶ 0023 - 0024, Pg. 4 ¶ 0028) comparing the acquired information about each of the plurality of object images detected from each of the plurality of captured images; (Liu et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0019 - 0021, Pg. 3 ¶ 0024, Pg. 4 ¶ 0028) and determining that the plurality of object images are images of a same object if a difference in compared information falls within a preset allowable range. (Liu et al., Abstract, Fig. 5, Pg. 1 ¶ 0007 - 0009, Pg. 2 ¶ 0018 and 0020 - 0021, Pg. 3 ¶ 0024, Pg. 4 ¶ 0028) Liu et al. fail to disclose explicitly a non-transitory program recording medium recording a computer program which, if executed, causes a computer to perform operations; and wherein the plurality of captured images are images that are captured through each of a plurality of lenses located side by side with an interval in such a way that optical axes of the plurality of lenses are set to be parallel with each other. Pertaining to analogous art, Hattori discloses acquiring at least one piece of information from each of a plurality of captured images, (Hattori, Figs. 2 - 6B, Pg. 2 ¶ 0029 - 0032, Pg. 4 ¶ 0047 - 0050) wherein the plurality of captured images are images that are captured through each of a plurality of lenses located side by side with an interval in such a way that optical axes of the plurality of lenses are set to be parallel with each other, (Hattori, Figs. 1 - 3B & 5 - 6B, Pg. 2 ¶ 0025 - 0030 [“The first input unit 14 and the second input unit 16 input a stereo image shot from different points of view using the two cameras. The relative positions and the directions of the plural cameras are arbitrary as long as the imaging points of view are overlapped with each other. However, in this embodiment, the stereo image is assumed to be shot with the same two cameras arranged on the left and right sides in parallel to each other” and “The stereo camera coordinate system is a three-dimensional coordinate, and its original point O is set at a point of view (lens center) of a right camera, a straight line connecting points of view of the left and right cameras is set as an X-axis, a direction perpendicularly downward is set as a Y-axis, and a direction of an optical axis of the camera is set as a Z-axis”]) wherein the at least one piece of information is related to a plurality of object images that are detected from each of the plurality of captured images. (Hattori, Figs. 2 - 6B, Pg. 2 ¶ 0029 - 0032, Pg. 4 ¶ 0047 - 0055, Pg. 5 ¶ 0062 - 0064) Hattori fails to disclose explicitly a non-transitory program recording medium recording a computer program which, if executed, causes a computer to perform operations. Pertaining to analogous art, Tsunematsu discloses a non-transitory program recording medium recording a computer program which, if executed, causes a computer to perform operations (Tsunematsu, Figs. 1, 2, 4 & 15, Pg. 2 ¶ 0037 - 0038, Pg. 4 ¶ 0074 - 0079, 0082 and 0091, Pg. 8 ¶ 0154) comprising: acquiring at least one piece of information from each of a plurality of captured images, (Tsunematsu, Figs. 3 & 9, Pg. 3 ¶ 0048 - 0054 and 0065, Pg. 5 ¶ 0107 - 0111, Pg. 6 ¶ 0113 and 0119, Pg. 7 ¶ 0129 - 0131, Pg. 7 ¶ 0141 - Pg. 8 ¶ 0148) wherein the at least one piece of information is related to a plurality of object images that are detected from each of the plurality of captured images, (Tsunematsu, Figs. 3, 5 - 7, 9 & 11 - 16, Pg. 2 ¶ 0047 - Pg. 3 ¶ 0055, Pg. 5 ¶ 0099 - 0101 and 0107 - 0111, Pg. 7 ¶ 0141 - Pg. 8 ¶ 0149) and wherein the at least one piece of information is information among information related to a plurality of inclinations of baselines of each of the plurality of object images, information related to a plurality of sizes of each of the plurality of object images, and information related to a plurality of arrangement positions of each of the plurality of object images. (Tsunematsu, Figs. 3 & 9, Pg. 3 ¶ 0048 - 0054 and 0065, Pg. 5 ¶ 0107 - 0111, Pg. 6 ¶ 0113 and 0119, Pg. 7 ¶ 0129 - 0131, Pg. 7 ¶ 0141 - Pg. 8 ¶ 0148) Liu et al. and Hattori are combinable because they are both directed towards image processing devices that detect moving objects from images captured by a plurality of cameras. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the teachings of Hattori. This modification would have been prompted in order to substitute the camera system arrangement of Liu et al. for the parallel camera system arrangement of Hattori. The parallel camera system arrangement of Hattori could be substituted in place of the camera system arrangement of Liu et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a plurality of cameras that are located side by side with an interval in such a way that optical axes of a plurality of lenses of the plurality of cameras are set parallel with each other would be utilized to capture the plurality of captured images. Furthermore, this modification would also enhance the base device of Liu et al. by allowing for its teachings and processes to be applied to a wide variety of potential pre-existing image capture and processing systems that utilize well-known stereoscopic camera system setups thereby increasing the appeal and usefulness of the base device of Liu et al. to potential end users by facilitating its use in well-known stereoscopic camera system setups. Moreover, this modification would have been prompted by the teachings and suggestions of Liu et al. that the first and second coordinate systems of the first and second monitoring images captured by imaging units 14A and 14B, respectively, may be related to each other by a transform parameter comprised of an offset, a scaling ration and/or a rotary view angle, i.e. the first and second coordinate systems may be related to each other solely be a transform offset parameter. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the plurality of captured images would be captured by a plurality of cameras that are located side by side with an interval in such a way that optical axes of a plurality of lenses of the plurality of cameras are set parallel with each other. In addition, Liu et al. in view of Hattori and Tsunematsu are combinable because they are all directed towards image processing devices that detect moving objects from images captured by a plurality of cameras. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Liu et al. in view of Hattori with the teachings of Tsunematsu. This modification would have been prompted in order to enhance the combined base device of Liu et al. in view of Hattori with the well-known and applicable technique Tsunematsu applied to a similar device. Utilizing a non-transitory program recording medium recording a computer program which, if executed, causes a computer to perform operations, as taught by Tsunematsu, would enhance the combined base device by facilitating its widespread distribution and dissemination to the millions of potential end users with access to computers. Furthermore, this modification would enhance the combined base device by allowing for changes in operation of the system to be easily made via modification of a computer program that causes a computer to perform the operations of the combined base device. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a non-transitory program recording medium recording a computer program would be utilized to cause a computer to perform the operations of the combined base device. Therefore, it would have been obvious to combine Liu et al. with Hattori and Tsunematsu to obtain the invention as specified in claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667